Citation Nr: 0109308	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a nervous disorder, 
to include depression.

3.  Entitlement to an initial compensable rating for 
residuals of a scar of the left thumb.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1983 to April 1986, 
and had active duty for training from February 1987 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

Although the issue of entitlement to disability compensation 
under the provisions of 38 C.F.R. § 3.324 was considered in 
the November 1999 rating action, because of the decision 
rendered below, the issue has been rendered moot.

In June 2000, the RO denied the service connection for 
tinnitus and irritable bowel syndrome, as not well grounded.  
Because the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) eliminates the concept of 
a well-grounded claim, the matters are referred to the RO for 
readjudication.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  The medical evidence does not establish that the veteran 
currently has bilateral hearing loss as defined by VA 
regulation.

3.  The veteran's nervous disorder, to include depression, 
did not have its onset in service, did not manifest to a 
compensable degree within a year post service, and it is not 
related to any event of service.

4.  The veteran's scar of the left thumb is well healed, but 
productive of subjective complaints of numbness and positive 
findings of slightly decreased strength and give-way type 
action after approximately 5 seconds of resistance.

5.  The veteran's fracture residuals of the left ankle 
disability are productive of discomfort but his strength is 
normal and dorsiflexion is from 0 to 20 degrees with plantar 
flexion from 0 to 45 degrees.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2000).

2.  The veteran's nervous disorder, to include depression, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

3.  The criteria for an initial 10 percent rating for 
residuals of a scar of the left thumb have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2000).

4.  The criteria for a compensable rating for residuals of a 
fracture of the left ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 
4.7, 4.31, 4.71a, Diagnostic Code 5271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran seeks service connection for bilateral hearing 
loss and a nervous disorder, as well as entitlement to 
compensable ratings for residuals of a scar of the left thumb 
and residuals of a fracture of the right ankle.  Upon 
reviewing the record, the Board is satisfied that all 
relevant facts pertaining to these claims have been properly 
and sufficiently developed.  In this regard, the Board 
recognizes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this case is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case informing him of the medical evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss and a nervous disorder, and for increased 
ratings for his service-connected right ankle and left thumb 
disabilities.  Service medical records, VA outpatient 
treatment records and private medical records have been 
obtained, and VA medical examinations have been conducted.  
The veteran has not identified any outstanding medical 
evidence. 

Additionally, although the veteran's service connection 
claims were denied as not well grounded, in light of the 
above reasoning, a remand for additional development is not 
necessary.  The veteran has been apprised of the reasoning 
for the denial of his claims, and a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Because the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue the below discussed decisions at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty of active service.  
38 U.S.C.A. § 1131.  "Active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6(a) (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, including 
organic diseases of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition sores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In light of the aforementioned, a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between his service and the disability.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Bilateral hearing loss

The veteran maintains that his hearing loss was caused by 
exposure to excessive noise while working as a tank and 
helicopter mechanic during service.  While the veteran's DD 
Form 214 shows that he was a tank turret mechanic for more 
than 2 years, the Board finds that the preponderance of the 
evidence is against the claim.  The evidence does not 
establish that the veteran has had or currently has a hearing 
loss disability as defined by VA regulation.

The service medical records show no complaints of or 
treatment for hearing loss, although on a Report of Medical 
History at the time of separation examination in March 1986, 
the veteran checked that he did not know whether he ever had 
or currently had hearing loss.  On VA examination in June 
1986 examination of the ears was negative and no hearing loss 
was noted.  A March 1999 VA medical certificate reflected a 
diagnostic impression of decreased hearing likely secondary 
to noise exposure, but on VA audiological evaluation in April 
1999, the assessment was that hearing essentially was within 
normal limits, and no other pathology was identified.  

The Board acknowledges that on VA examination of the ears in 
June 1999 the examiner stated that the veteran had mild high 
frequency sensorineural hearing loss greater in the right ear 
than in the left ear.  He also stated that the etiology of 
the veteran's hearing loss could be secondary to noise from 
working on tanks and helicopters, and it also could be 
secondary to viral meningitis.  However, audiological 
findings at that time failed to demonstrate that the veteran 
had hearing loss as defined by VA regulation.  Pure tone 
threshold levels of the right ear were 10, 15, 15, 20, and 
25, and in the left ear 15, 15, 15, 20, 20, for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition was 100 percent in the 
right and 94 percent in the left.  See 38 C.F.R. § 3.385.  
Where there is no disability, service connection cannot be 
established.  Furthermore, because the record does not 
contain a competent medical diagnosis of hearing loss within 
one year of separation from service, presumptive service 
connection under section 3.307 is inapplicable.  38 C.F.R. 
§§ 3.307, 3.309.

Additionally, although the veteran is competent to assert 
that he was exposed to noise from tanks and helicopter while 
in service, he is not competent to render a diagnosis of 
bilateral hearing loss and etiologically relate that 
diagnosis to service or any events from service.  Thus, in 
this case the evidence preponderates against his claim.  The 
appeal is denied.  38 U.S.C.A. § 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

Nervous disorder, to include depression

The veteran asserts that his nervous disorder, to include 
depression, is related to active service.  However, the 
evidence for this matter also preponderates against the 
veteran's claim.  Although current diagnoses of depression 
and dysthymia are of record, the evidence fails to show that 
they had their onset in service, manifested to a compensable 
degree within a year after service, or are related to any 
events of active service.  

The service medical records are devoid of any complaints of 
or findings associated with a mental disorder, and on VA 
examination in June 1986, examination of the nervous system 
was normal.  While a Certification of Health Care Provider 
document notes that the veteran initially received treatment 
for a mental disorder in 1991, the Board notes that this 
occurred several years post service.  Otherwise, VA 
outpatient treatment reports, the veteran's employment 
reports, and medical reports from Psychiatric Coverage, Ltd., 
dated from 1995 to 1999 show that he received treatment for 
depression and had difficulties at work because of his 
symptoms.  Not one of the medical reports references service 
or any event of service; the reports show that the veteran's 
depression and associated symptoms were due to work-related 
and marital stress and problems.  See Letter from Psychiatric 
Coverage, Ltd., dated November 7, 1995.  Moreover, at the 
time of VA examination in June 1999, although diagnoses of 
depression not otherwise specified, dysthymic disorder 
(possible), rule out major depression, recurrent; rule out 
cyclothymic disorder; alcohol abuse and cannabis abuse were 
made, the examiner did not attribute any of them to active 
service.  

The Board acknowledges that the veteran stated that his 
depression was related to service, in that the cultural shock 
and loneliness "got to him" and that he used controlled 
substances to cope.  However, the veteran is not shown to be 
competent to opine on a nexus between his current mental 
problems and active service, and there is no objective 
evidence of record to substantiate his assertions.  Because 
the competent evidence fails to create a nexus between the 
veteran's current depression and dysthymia and active service 
or show that the disability manifested to a compensable 
degree within a year post service, the preponderance of the 
evidence is against the claim and is not in equipoise.  The 
appeal is denied.  38 U.S.C.A. § 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309.

Increased Evaluations

The veteran seeks entitlement to compensable evaluations for 
the residuals of a scar of the left thumb and residuals of 
the fracture of the left ankle.  Under the laws administered 
by the VA, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the holding of 
Francisco is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Rather, in those cases, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (2000).  The elements 
to be considered primarily include the reduction in the 
joint's normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45 (2000).  Painful motion 
is also a factor of disability.  38 C.F.R. § 4.40.  The Court 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

When the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.

Left thumb

In April 1999 the RO received the veteran's informal claim 
for entitlement to service connection for a left thumb 
disorder, and in November 1999 it granted service connection 
for residuals of a scar of the left thumb rated as 
noncompensably disabling, effective April 29, 1999, under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
Rating Schedule provides that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  The Rating Schedule also provides that 
other scars shall be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Review of the evidence for this matter shows that the 
criteria for a 10 percent evaluation have been met.  The 
Board acknowledges that on VA examination in June 1999, the 
examiner observed a very fine, well-healed scar, without 
edema, which was almost impossible to visualized except when 
it was pointed out.  It also acknowledges that the veteran 
did not complain of numbness, and flexion and extension 
appeared normal.  The veteran could extend the thumb to 
approximately 10-centimeters of the transverse fold and the 
musculature appeared well intact and adequate.  A report of 
an X-ray study of the left thumb was negative as well.  
However, physical examination also showed that strength of 
the left thumb compared to the right thumb was slightly 
decreased and that a slight give-way type action after 
approximately 5 seconds of resistance was noted.  Also with 
palpation to the left thumb, there was slight tenderness at 
the first metatarsal.  The diagnosis was left thumb fine 
laceration scar with residuals.  Given the foregoing, the 
Board finds that the criteria for a 10 percent rating under 
the provisions of Diagnostic Code 7804 have been met.  

However, the criteria for a rating in excess 10 percent have 
not been met.  The Board has reviewed all other potentially 
applicable provisions of the Rating Schedule.  However, there 
is no evidence of ankylosis of the left thumb.  As previously 
noted the recent report of an X-ray study of the thumb was 
negative.  

Given the foregoing, the Board finds that since service 
connection has been in effect the veteran's residuals of a 
scar of the left thumb have been 10 percent disabling, and no 
more.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804.

Fracture Residuals of the left ankle

In July 1986 the RO granted service connection for residuals 
of a fracture of the right ankle rated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  In relevant part, the record shows 
that in April 1999 the veteran submitted a claim for an 
increased rating.  The Rating Schedule provides that moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

In this case, the criteria for entitlement to a compensable 
rating have not been met.  VA outpatient treatment reports, 
employment reports and private medical reports do not 
reference the disability.  The Board acknowledges that on VA 
examination in June 1999 palpation of the ankle revealed 
tenderness of the lateral aspect and that the veteran 
complained of discomfort when standing on his toes and heels.  
It is also acknowledged that a report of an X-ray study of 
the ankles revealed an old trauma with alteration secondary 
to trauma and heel spur, and that a diagnosis of right ankle, 
history of trauma with residuals and heel spur was made.  
Nevertheless, the veteran's disability picture is not 
productive of moderate limitation of motion.  Physical 
examination revealed that on active and passive range of 
motion tests eversion was from 0 to 28 degrees, inversion was 
to 0 to 36 degrees, dorsiflexion was from 0 to 20 degrees, 
and plantar flexion was from 0 to 45 degrees.  Additionally, 
adduction was from 0 to 20 degrees with abduction from 0 to 
10 degrees.  These range of motion findings are essentially 
normal.  38 C.F.R. §§ 4.7, 4.31, 4.71, Plate II, Diagnostic 
Code 5271.  

Additionally, despite the veteran's complaints of stiffness 
and pain, particularly during cold weather and of tenderness 
of the lateral aspect of the ankle, there is no evidence of 
functional impairment due to pain.  As previously noted, 
limitation of motion is essentially normal.  Further, on 
recent examination the circulatory system appeared to be well 
intact and strength appeared adequate.  No edema was noted, 
and the skin showed no abnormality.  Given the foregoing, the 
Board finds that the evidence preponderates against the claim 
of entitlement to a compensable rating for residuals of a 
fracture of the right ankle.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 
5271.  The appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a nervous disorder, to 
include depression, is denied.

Entitlement to an initial 10 percent for residuals of a scar 
of the left thumb is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.

Entitlement to a compensable rating for residuals of a 
fracture of the left ankle is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 



